Ex. T3A.83 The Commonwealth of Massachusetts Examiner William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts02108-1512 ARTICLES OF ORGANIZATION (General Laws, Chapter 156B) Name Approved ARTICLE I The exact name of the corporation is: Waltham Uno, Inc. ARTICLE II The purpose of the corporation is to engage in the following business activities: To own and operate restaurants.Notwithstanding the foregoing, the purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the Massachusetts Business Corporation Law. C o P o M o R.A, o Note:If the space provided under any article or item on this form is insufficient, additions shall be set forth on one side only of separate 8 1/2 x 11 sheets of paper with a left margin of at least 1 inch.Additions to more than one article may be made on a single sheet so long as each article requiring each addition is clearly indicated. P.C. ARTICLE III State the total number of shares and par value, if any, of each class of stock which the corporation is authorized to issue. WITHOUT PAR VALUE WITH PAR VALUE TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE Common: 100 Common: Preferred: Preferred: ARTICLE IV If more than one class of stock is authorized, state a distinguishing designation for each class.Prior to the issuance of any shares of a class, if shares of another class are outstanding, the corporation must provide a description of the preferences, voting powers, qualifications, and special or relative rights or privileges of that class and of each other class of which shares are outstanding and of each series then established within any class. N/A ARTICLE V The restrictions, if any, imposed by the Articles of Organization upon the transfer of shares of stock of any class are: N/A ARTICLE VI **Other lawful provisions, if any, for the conduct and regulation of the business and affairs of the corporation, for its voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or stockholders, or of any class of stockholders: The by-laws may provide that the directors may make, amend or repeal the by-laws in whole or in part, except with respect to any provision thereof which by law, the articles of organization, or the by-laws requires action by the stockholders. The corporation shall have the power to be a partner pursuant to Ch. 156B, Sec. 9A **If there are no provisions state "None". Note:The preceding six (6) articles are considered to be permanent and may ONLY be changed by filing appropriate Articles of Amendment. ARTICLE VII The effective date of organization of the corporation shall be the date approved and filed by the Secretary of the Commonwealth.If a later effective date is desired, specify such date which shall not be more than thirty days after the date of filing. ARTICLE VIII The information contained in Article VIII is not a permanent part of the Articles of Organization. a. The street address of the principal office of the corporation in Massachusetts is: (post office boxes are not acceptable) 100 Charles Park Road, West Roxbury, MA 02132 b. The name, residential address and post office address of the directors and officers of the corporation are as follows: NAME RESIDENTIAL ADDRESS POST OFFICE ADDRESS President: Craig S. Miller 101 Fox Run Road Sudbury, MA 01776 100 Charles River Park West Roxbury, MA 02132 Treasurer & Sr. VP Finance & Asst. Clerk: Robert M. Brown 28 Everett Street Stoneham, MA 02180 100 Charles River Park West Roxbury, MA 02132 Clerk & Vice President: John O. Cunningham 6 Overlook Road Natick, MA 01760 100 Charles River Park West Roxbury, MA 02132 Directors: Aaron D. Spencer 69 Farlow Road Newton, MA 02159 100 Charles River Park West Roxbury, MA 02132 Craig S. Miller 101 Fox Run Road Sudbury, MA 01776 100 Charles River Park West Roxbury, MA 02132 Robert M. Brown 28 Everett Street Stoneham, MA 02180 100 Charles River Park West Roxbury, MA 02132 Asst. Clerk: Charles B. Rich 1068 River Street Hyde Park, MA 02136 100 Charles River Park West Roxbury, MA c.The fiscal year (i.e., tax year) of the corporation shall end on the last day of the month of: - September d.The name and business address of the resident agent of the corporation, if any, is: None ARTICLEIX By-laws of the corporation have been duly adopted and the president, treasurer, clerk and directors whose names are set forth above, have been duly elected. IN WITNESS WHEREOF AND UNDER THE PAINS AND PENALTIES OF PERJURY, I/we, whose signature(s) appear below as incorporators) and whose name(s) and business or residential address(es) are clearly typed or printed beneath each signature do hereby associate with the intention of forming this corporation under the provisions of General Laws, Chapter 156B and do hereby sign these Articles of Organization as incorporator(s) this day of , 19. Lauren Kreatz, 2 Oliver Street, Boston, MA 02109 Kristen Tirrell, 2 Oliver Street, Boston, MA 02109 Brenda Cullen, 2 Oliver Street, Boston, MA 02109 Note:If an existing corporation is acting as incorporator, type in the exact name of the corporation, the state or other Jurisdiction where it was incorporated, the name of the person signing on behalf of said corporation and the title be/she bolds or other authority by which such action is taken. THE COMMONWEALTH OF MASSACHUSETTS ARTICLES OF ORGANIZATION (General Laws, Chapter 156B) I hereby certify that, upon examination of these Articles of Organiza-tion, duly submitted to me, it appears that the provisions of the General Laws relative to the organization of corporations have been complied with, and I hereby approve said articles; and the filing fee in the amount of $ having been paid, said articles are deemed to have been filed with me this day of 20 . Effective date: WILLIAM FRANCIS GALVIN Secretary of the Commonwealth FILING FEE:One tenth of one percent of the total authorized capital stock, but not less than $200.00.For the purpose of filing, shares of stock with a par value less than $1.00, or no par stock, shall be deemed to have a par value of $1.00 per share. TO BE FILLED IN BY CORPORATION Photocopy of document to be sent to: CT Corporation System 2 OliverStreet Boston, MA 02109 Telephone:
